822 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellant,v.ONE 1984 MERCEDES BENZ, MODEL NO. 380 SE, VINWDB1260321AO11901, Defendant,Mary Ann Schneider, Party-in-Interest, Appellee.

No. 87-3109
United States Court of Appeals, Sixth Circuit.
April 17, 1987.
Before MARTIN, WELLFORD and MILBURN, Circuit Judges.


1
In this civil action seeking forfeiture of a 1984 Mercedes Benz automobile, plaintiff-appellant moves for an order staying enforcement of the district court's order of December 8, 1986 pending appeal.  18 U.S.C. Sec. 545 and 19 U.S.C. Sec. 1595a(a) (1982).  The party-in-interest-appellee has responded.


2
The district court granted summary judgment to the party-in-interest, holding that she was an innocent owner under dicta first enunciated in Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 689 (1974), and subsequently followed in United States v. One Tintoretto Painting Entitled 'The Holy Family with Saint Catherine and Honored Donor', 691 F.2d 603, 607 (2d Cir. 1982).  Subsequently, acting on behalf of United States District Judge Aldrich, a magistrate on February 3, 1987 denied the government's motion to alter or amend the judgment and on February 19, 1987 denied the government's motion for a stay pending appeal.


3
We have reviewed the district court's 'Standing Order' of January 14, 1987, which purportedly authorized the magistrate to rule on these motions, and conclude that it does not comport with Brown v. Wesley's Quaker Maid, Inc., 771 F.2d 952 (6th Cir. 1985), cert. denied, ---- U.S. ----, 107 S. Ct. 116 (1986).  Therefore,


4
This case is remanded to the district court for consideration of the government's motion to alter or amend the judgment and motion for stay pending appeal by a United States district judge.  All matters are stayed in this proceeding until the original motions are ruled upon by a United States district judge and a copy of the resulting order(s) is certified to this Court.  It is so ORDERED.